       Case 1:15-cv-01800-KPF Document 400 Filed 01/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYCE CORLEY,

                          Plaintiff,
                                                     15 Civ. 1800 (KPF)
                   -v.-
                                                           ORDER
CYRUS R. VANCE JR., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 6, 2020, the Court received letters from Defendants New

York County District Attorney Cyrus R. Vance, Jr., Assistant District Attorney

(“ADA”) David Stuart, and former ADAs John Temple, Greg Weiss, and

Elizabeth Pederson (collectively, the “DA Defendants”) (Dkt. #385); and from

Defendants Brian Conroy, Michael Daly, Mark Woods, Detective Jessica

Sterling, Giancarlo Cavallo, Greg Smith, and Shari C. Hyman (collectively, the

“NYPD Defendants”) (Dkt. #386) regarding their compliance with the Court’s

February 11, 2020 Order on Plaintiff Royce Corley’s motion to compel discovery

and seek sanctions in this case (Dkt. #358). Defendants’ letters enclosed their

respective submissions made to Plaintiff in response to the Court’s

February 11, 2020 Order. (Dkt. #385-1, 386-1). On January 19, 2021, the

Court received a letter from Plaintiff raising several objections to Defendants’

compliance with the Court’s February 11, 2020 Order. (Dkt. #399). The Court

will address each in turn.

      First, Plaintiff objects to the NYPD Defendants’ contention that “a more

practical method” of obtaining information sought by Plaintiff is to seek records
       Case 1:15-cv-01800-KPF Document 400 Filed 01/25/21 Page 2 of 5




from various governmental agencies identified by the NYPD Defendants. (Dkt.

#399 at 1). Plaintiff likens the NYPD Defendants’ approach to sending Plaintiff

“on a wild goose chase” and questions whether this is a more practical method

than obtaining records “already in the [NYPD] Defendants’ possession.” (Id.).

The Court ORDERS the NYPD Defendants to provide an explanation for their

view as to why referring Plaintiff to other governmental agencies is a more

practical method. Should the NYPD Defendants maintain that directing

Plaintiff to the agencies is a more practical approach, the Court ORDERS the

NYPD Defendants to provide Plaintiff with the agencies’ contact information,

including contact persons and telephone numbers or email addresses, rather

than merely identifying the relevant agencies.

      Second, Plaintiff argues that Defendants are in violation of the Court’s

order directing Defendants to answer 25 select interrogatories. (Dkt. #399 at 1

(citing Dkt. #358 at 5)). However, Defendants have represented that they

provided responses and objections to Plaintiff’s first 25 interrogatories. (Dkt.

#385-1 at 2, Dkt. #386-1 at 4). As such, the Court understands Defendants to

be in compliance with its directive.

      Third, Plaintiff notes that the NYPD Defendants have not provided a

privilege log of records subject to protection under the attorney-client privilege

or work product doctrine. (Dkt. #399 at 2). The Court agrees that the NYPD

Defendants’ submission was not sufficient for these purposes, and ORDERS

them to provide a privilege log identifying the records protected from




                                         2
        Case 1:15-cv-01800-KPF Document 400 Filed 01/25/21 Page 3 of 5




disclosure, akin to what was provided to Plaintiff by the DA Defendants. (See

#385-1 at 2).

      Fourth, Plaintiff argues that the NYPD Defendants have failed to provide a

log of all records which were “destroyed by operation of law.” (Dkt. #399 at 2).

Plaintiff characterizes the NYPD Defendants as having first represented that

certain records were destroyed, and having now alleged that no such records

exist. (Id.). The Court understands that the NYPD Defendants initially

objected to Plaintiff’s discovery requests to the extent the requests sought

records that had been destroyed by operation of law. (Dkt. #386-1 at 4). The

Court further understands that the NYPD Defendants have now determined

that no such responsive records exist. (Id.). The Court disagrees with Plaintiff

that these responses are “illogical.” Should no responsive documents exist in

this category, then there are no such documents that the NYPD Defendants

can identify for Plaintiff in a log or otherwise.

      Fifth, Plaintiff asserts that the NYPD Defendants did not provide him with

a Stipulation and Order of Confidentiality pursuant to which they had agreed

to provide certain “substantiated CCRB, CPI and IAB complaints and/or

incidents.” (Dkt. #399 at 2). He also notes that the NYPD Defendants have not

produced any publicly available documents in this category. (Id.). The Court

ORDERS the NYPD Defendants to provide Plaintiff with the contemplated

Stipulation and Order of Confidentiality for his execution, and to produce any

responsive publicly available documents.




                                          3
       Case 1:15-cv-01800-KPF Document 400 Filed 01/25/21 Page 4 of 5




      Sixth, Plaintiff challenges the NYPD Defendants’ failure to identify an

Officer Gregory Smith. (Dkt. #399 at 2). The basis for the NYPD Defendants’

refusal is that Officer Smith “was not involved in Plaintiff’s underlying arrest

and prosecution,” but that he was involved in the “criminal prosecution of

Nathaniel Jackson, under People v. Nathaniel Jackson, under Indictment

No. 4157-2011 that was pending in the New York Supreme Court.” (Dkt. #386-

1 at 5-6). Plaintiff argues that Mr. Jackson’s case was “closely related” to the

claims that gave rise to his Complaint in this action, and maintains that Officer

Smith assisted with violating Plaintiff’s constitutional rights. (Dkt. #399 at 2).

To the extent Officer Smith had any involvement in the underlying investigation

of Plaintiff, even if not in Plaintiff’s arrest and/or prosecution, the Court

ORDERS the NYPD Defendants to confirm Officer Smith’s identify.

      Lastly, Plaintiff argues that he is entitled to costs as the Court partially

granted his motion to compel discovery in its February 11, 2020 Order. (Dkt.

#358). However, at the time the Court issued its Order, it addressed whether

Defendants’ actions warranted sanctions pursuant to Rule 37(b)(2) of the

Federal Rules of Civil Procedure. (Id. at 7-8). After carefully considering the

law of this District, the Court determined that the circumstances did not

warrant sanctions. (Id. at 8). The Court has not changed its view on this

matter, and no sanctions will be entered at this time.

      All such orders contained herein shall be complied with no later than

February 15, 2021. The Clerk of Court is directed to transmit a copy of this

Order to Plaintiff at his address of record.


                                         4
     Case 1:15-cv-01800-KPF Document 400 Filed 01/25/21 Page 5 of 5




    SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   5
